ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
554 Bloomfield LLC                           )       ASBCA No. 58819
                                             )
Under Contract No. DACA5 l-5- l 0-213        )

APPEARANCE FOR THE APPELLANT:                        Ms. Wendy Bond
                                                      Managing Member

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Lorraine C. Lee, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, New York

               OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

       Appellant's request to reinstate its appeal is denied. Appellant filed the appeal
on 8 August 2013. On 7 January 2015, at appellant's request, and without objection
from the government, we dismissed the appeal without prejudice pursuant to Board
Rule l 8(b ). The dismissal order allowed the appeal to be reinstated to the Board's
docket upon motion of either party within one year from the date of the dismissal.
Otherwise, the dismissal without prejudice would be deemed to be a dismissal with
prejudice. On 12 November 2015, we extended that status, at appellant's request,
through 31 March 2016, when the parties requested a further extension. On 6 April
2016, we again dismissed the appeal without prejudice, issuing an order that "[ u]nless
either party or the Board acts to reinstate the appeal within six months of the date of
this Order," that is, by 6 October 2016, "the dismissal shall be deemed with prejudice."
None did; therefore, on 6 October 2016, the dismissal automatically converted to one
with prejudice by operation of law. See Phoenix Petroleum Co., ASBCA No. 45414,
02-1BCA~31,835 at 157,285-86.

       On 18 October 2016, appellant filed its reinstatement request, which the
government opposes.* The request was 12 days late and consists of a single statement:
"Please reinstate the above referenced appeal, and schedule the matter for Binding
Arbitration." In opposition, the government points out that appellant "provide[s] no
basis for its inability to meet" the 6 October 2016 deadline to request reinstatement. In

* While appellant's letter requesting reinstatement is dated 17 October 2016, the
       United States Postal Service Priority Mail form indicates the letter was accepted
       by the post office on 18 October 2016 at 1: 17 p.m.
reply, appellant, through its "Manager Member," states that "I was not aware that I
needed to brief in detail.. .my inability to meet the filing deadline," but still provides no
explanation for having missed that deadline. The government contends that it would
be prejudiced by reinstatement because, it says, "various relevant parties may no
longer be available, and the Government would incur significant costs in pursuing
such relevant parties, as well as related expenses." The government offers no evidence
to support that statement.

        We do not have a rule that specifically addresses an untimely reinstatement
request; in such situations, we generally look to the Federal Rules of Civil Procedure
and its interpretative case law for guidance. Phoenix Petroleum, 02-1 BCA ~ 31,835
at 157,286. Under Federal Rule of Civil Procedure 60(b), which provides for relief
from judgment, the criteria for granting relief is a balancing test: the need for finality
is weighed against the need to render a just decision on the basis of all the facts. Id. In
making this determination, we consider such factors as whether relief was sought
within a reasonable time, whether there was good cause for failing to act, and to what
extent the other party will be harmed if the appeal is reinstated. See id.

        Here, appellant sought relief within only 12 days of the 6 October 2016
deadline, a reasonable time. However, appellant offers no reason at all for having
failed to meet that deadline, not even any that might suggest "excusable neglect." Cf
Walter Louis Chemicals, ASBCA No. 51580, 03-2 BCA ~ 32,374 at 160,187 (failure
to file by reinstatement deadline while parties engaged in settlement efforts suggested
excusable neglect). For its part, the government provides no support for its vague and
conclusory contention that it will be prejudiced by reinstatement. On balance, we find
that, under the circumstances, the need to render a just decision on the basis of all the
facts is outweighed by the need for finality in this over three-year-old appeal.

                                     CONCLUSION

       Appellant's motion to reinstate the appeal is denied.

       Dated: 12 December 2016



                                                   ~I~
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)



                                             2
I concur                                         I concur
           ··<7-

   /~~;4,zt-
MARK N. STEMLER                                 RICHARD SHACKLEFORD
Administrative Judge                            Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals




     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58819, Appeal of 554
Bloomfield LLC, rendered in conformance with the Board's Charter.

       Dated:



                                               · JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           3